--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8
 
CLINICAL TRIAL AGREEMENT


This Agreement is entered into as of September 11, 2011 by and between HADASIT
MEDICAL RESEARCH SERVICES AND DEVELOPMENT LIMITED, a company duly incorporated
under the laws of Israel, of P.O. Box 12000, Jerusalem 91120, (hereinafter:
“Hadasit” or the “Institution”) and Dr. Daniel Schurr and Dr. Miriam Kidron (the
”Investigator”) on one hand and Oramed Ltd., a corporation organized under the
laws of the state of Delaware, with its registered office located at 2/5 Hi-Tech
Park Givat-Ram P.O. Box 39098, Jerusalem 91390, (hereinafter: “Sponsor”), on the
other hand.


PREAMBLE
1
1.
STUDY, INVESTIGATOR AND SITE
2
2.
COMPLIANCE WITH LAWS, REGULATIONS AND GUIDELINES
3
3.
INFORMED CONSENT
3
4.
RECORDKEEPING, REPORTING AND ACCESS
3
5.
COMPENSATION FOR STUDY
5
6.
CONFIDENTIAL INFORMATION
5
7.
PUBLICATIONS
6
8.
INTELLECTUAL PROPERTY
7
9.
TANGIBLE MATERIALS
8
10.
INDEMNIFICATION, INSURANCE, LIMITED LIABILITIES
8
11.
TERM AND TERMINATION
10
12.
CHANGES TO THE PROTOCOL
11
13.
ASSIGNMENTS
11
14.
APPLICABLE LAW
11
15.
INDEPENDENT CONTRACTORS
11
16.
NOTICES
11
17.
ENTIRE AGREEMENT
12
Schedule A - Protocols
14
Schedule B - Compensation
15
Schedule C - Materials
16
Schedule D - Insurance policy
17
Schedule E – First Agreement
18
Schedule F – Second Agreement
19

 
PREAMBLE


WHEREAS Hadasit is a wholly owned subsidiary of Hadassah Medical Organization
(“HMO”) and is authorized to enter this Agreement and to utilize HMO’s
facilities, employees and agents for purpose of this Agreement;


Whereas, the Sponsor is the successor of Integrated Security Technologies, Inc.
("IST"); and


Whereas, on February 17, 2006 Hadasit and IST have entered into the agreement
regarding Method of Replacing Insulin Injections with Oral Insulin attached
hereto as Schedule E (the "First Agreement"); and


Whereas, Section 5 of the First Agreement contains certain terms and conditions
in connection with Clinical Trials (as defined in the original agreement) to be
performed by IST and Hadasit as well as funding requirements for said Clinical
Trials; and


 
 

--------------------------------------------------------------------------------

 
Whereas, on January 9, 2009 Hadasit and Oramed have entered into an agreement
replacing the First Agreement (the "Second Agreement"); and


Whereas, on July 8, 2009 Hadasit and Oramed have entered into a Clinical Trial
Agreement (the "Third Agreement"); and


Whereas the Sponsor is in the process of development of administration and
delivery of peptides into the body (hereinafter: the “Product”) and has prepared
the Protocol in order to conduct clinical trials for further investigation of
the Product.


Whereas the Sponsor represents that it is the sole owner of any and all
intellectual property rights in the Product and the Protocol (as such term is
defined herein), and that the execution and delivery of this Agreement does not
infringe any third parties’ rights and/or any applicable law;


Whereas, the Sponsor has previously invested and is willing to invest certain
funds in the Study (as hereinafter defined) to be carried at HMO’s facilities by
the Investigator under the terms and conditions herein;


NOW THEREFORE, the parties agree as follows:


1.            STUDY, INVESTIGATOR AND SITE


 
A.
Hadasit shall contribute the Investigator for purpose of carrying out clinical
trials (the: "Study") in accordance with the Sponsor Protocols (the
“Protocols”), which have been drafted by the Sponsor at its sole responsibility.
A list of said protocols and a copy of each Protocol is attached herein as
Schedule A.



The Investigator will be responsible for performing the Study and for the direct
supervision of any individual performing portions of the Study.


 
B.
In the event that the Investigator ceases to be available for purpose of the
Study (including without limitation the event of termination of employment
between HMO and the Investigator for any reason whatsoever), Hadasit shall use
its best efforts to procure within 30 days his/her substitution by a suitably
qualified person acceptable to Sponsor. If such substitute is not acceptable to
the Sponsor, Sponsor shall be entitled to terminate this Agreement without
further notice, and this shall be Sponsor’s sole remedy in such circumstances
except as further defined in Schedule B.



 
C.
Notwithstanding anything to the contrary herein, the Sponsor hereby represents
and warrants that it has examined the facilities of the Institution and found
them entirely adequate and suitable for the purpose of performance of the
Protocol and the Study. In addition, nothing contained herein shall be construed
as casting upon the Institution, the Investigator or HMO an undertaking to
purchase any equipment for purpose of the Study or to improve its existing
equipment.



 
2

--------------------------------------------------------------------------------

 
 
2.            COMPLIANCE WITH LAWS, REGULATIONS AND GUIDELINES


 
A.
The Investigator will perform the Study in conformance (i) with the Protocols,
(ii) with all applicable laws and regulations, including laws and regulations
governing the performance of clinical studies and (iii) with all applicable
standards, regulations or guidelines for good clinical practice (“GCP”) and
ethical conduct in connection with clinical studies, including those of the
Institution and HMO.



 
B.
Prior to commencement of the Study, the Investigator will seek at the Sponsor’s
expense any consents or approvals that must be obtained from the HMO’s ethics
committee (the “Committee”).  The Investigator will comply with all requirements
established by the Committee and agrees to execute such assurances and other
documents as the Committee may reasonably request.  The Sponsor shall assist the
Investigator to the extent required in this regard including, without
limitation, signing the relevant forms and amending the Sponsor’s documents
which shall be filed with the Committee. The Investigator will not enroll
patients in the Study until the Protocol has been reviewed and approved by the
Committee. The Sponsor shall be liable to obtain any further approval that may
be required under applicable law. Any delay in the performance by the
Institution and/or the Investigator’ of any of their undertakings hereunder due
to insufficient approvals shall not be deemed to be a breach of this Agreement
by them.



3.           INFORMED CONSENT


 
A.
The Investigator will be responsible for obtaining the written informed consent
of each subject participating in the Study (or his or her authorized legal
representative) before his or her participation in the Study.  The form that
shall be used in this regard shall be drafted by the Sponsor and approved by the
Investigator; however the Sponsor shall be solely responsible for the content
thereof as part of the Study’s documents.



 
B.
Without derogating from the generality of the aforementioned, the parties agree
that such informed consent shall be granted only under circumstances that
provide the prospective Study subject (or his or her representative) with
sufficient opportunity to consider whether or not to participate and that
minimize the possibility of coercion or undue influence.  The parties further
agree that any such written informed consent shall be obtained in compliance
with all applicable laws, regulations, standards or guidelines.



4.            RECORDKEEPING, REPORTING AND ACCESS


 
A.
ACCESS. The Sponsor and/or any regulatory authorities may, to the extent
reasonably necessary or to the extent required by applicable laws, regulations,
standards or guidelines, subject to prior coordination with the Investigator and
at the normal working hours in HMO (i.e. 8:00AM-16:00 PM):



 
(1)
Examine and inspect the Investigator’ and the Institution's facilities required
for performance of the Study; and



 
3

--------------------------------------------------------------------------------

 
 
(2)
Confidentially inspect all data and work product relating to the Study.



 
(3)
Receive, on a quarterly basis, a detailed report on the expenses incurred in
connection with the study which are charged to Dr. Kidron’s Research Fund



 
(4)
Notwithstanding anything to the contrary herein, any information and/or data to
be provided to the Sponsor under Sub Sections 1-3 above or under any other
provision hereunder, shall be subject to the provisions of section 6(D) below
and to the rights of the Subject of the Study for medical confidentiality and
privacy under any applicable law or regulation (including, without limitation,
HMO’s internal procedures).



 
B.
The Investigator shall prepare and maintain reasonably complete and accurate
written records, accounts, notes, reports and data of the Study, including case
report forms and shall provide Sponsor with copies of all such documentation
upon request. The Investigator will retain or will cause the Institution to
retain all such materials and data that the Institution has to retain under any
applicable law for such periods as such law determines. After the termination of
such applicable retention periods, the Institution shall no longer have any duty
whatsoever to retain any such materials and data.



 
C.
REPORTING OF ADVERSE EVENTS



The Investigator shall promptly advise the Sponsor of any serious adverse event
or unanticipated adverse effect occurring during the Study, or subsequent to the
completion or termination of the Study, that becomes known to him.


 
D.
INTERVAL AND FINAL STUDY REPORTS



During the course of the Study, the Investigator shall provide the Sponsor with
quarterly interval reports (to be provided within 60 days of the end of each
quarter with respect to such quarter) including copies of patient case report
forms.  The Investigator will deliver a final written Study report to the
Sponsor within 3 months from the Study’s completion.
 
 
4

--------------------------------------------------------------------------------

 
 
5.            COMPENSATION FOR STUDY


  The Sponsor will pay compensation to the Institution for the performance of
the Study as set forth in SCHEDULE B hereto.


6.            CONFIDENTIAL INFORMATION


 
A.
Subject to the publication rights set out in section 7 below, the Investigator
and the Institution agree to keep in confidence any written information
expressly marked as “confidential” that is forwarded by the Sponsor to the
Investigator or the Institution for purpose of the Study (or such oral
information which is clearly defined as confidential upon its disclosure
provided it is followed by a written notice specifying the information so
disclosed and its being confidential within 30 days of such disclosure); or (b)
information that the Proprietary Data of the Sponsor as defined in section 8
hereto (the information described in clauses (a) and (b) above being
collectively the "Confidential Information").  However, the obligation of
non-disclosure and non-use shall not apply to the following:



 
(1)
Information that is or becomes publicly available other than as a result of
disclosure by the Investigator or the Institution;



 
(2)
Information that is already independently known by the Investigator, , prior to
its disclosure; or



 
(3)
Information that was independently developed by employees of the Institution or
of HMO who have not been exposed to the Confidential Information;



 
(4)
Information at or after such time that is disclosed on a non confidential basis
to the Investigator or the Institution or the HMO, or their employees, by a
third party; or



 
(5)
Information that the disclosure thereof is required under any law, court writ or
any competent authority. However, if the Investigator and/or the Institution are
legally required to disclose any Confidential Information to a court or
governmental authority, prompt written notice thereof shall be given to the
Sponsor.



 
B.
The obligations of non-disclosure and non-use hereunder shall continue for 5
years after the termination of this Agreement for any reason whatsoever.



 
C.
At the request of the Sponsor, the Investigator or the Institution, as the case
may be, will return to the Sponsor all copies or other manifestations of
Confidential Information that may be in the possession of the Investigator or
the Institution, except for materials that have to be retained by the
Investigator or the Institution as aforementioned and subject further to Section
4(B) hereto.



 
5

--------------------------------------------------------------------------------

 
 
D.
Confidentiality of Medical Records

 
 Sponsor, Investigator, and Institution understand, acknowledge and agree that
they share the common goal of securing all individually identifiable health
information and according that information the highest possible degree of
confidentiality and protection from disclosure; accordingly, all individually
identifiable health information shall at all times be treated as confidential by
the parties in accordance with all federal, state and local laws, rules and
regulations governing the confidentiality and privacy of individually
identifiable health information as applicable, including, but not limited to,
the Health Insurance Portability and Accountability Act of 1996 (“HIP AA”) and
any regulations and official guidance promulgated thereunder, as well as the
Israeli Patient’s Rights Law, 1996 (the “PR Law”), the Israeli Protection of
Privacy Law, 1981 (the “PP Law”) and any regulations and rules promulgated
thereunder, and the parties agree to take such additional steps and/or to
negotiate such amendments to this Agreement as may be required to ensure that
the parties are and remain in compliance with the HIP AA regulations and
official guidance, as well as the PR and PP Laws and any regulations and rules
promulgated thereunder. It is hereby agreed that any undertaking of the
Institution and/or Investigator hereunder whatsoever is subject to any
restrictions and/or limitations deemed necessary by the Institution and/or
Investigator in their sole discretion, to comply with the above provisions. It
is hereby made expressly clear that no patient identifiable information will be
provided, or made available, to the Sponsor or any party acting on its behalf,
without the express written consent of the patient.


7.            PUBLICATIONS


 
A.
Notwithstanding anything contained herein to the contrary, the Investigator
and/or Institution may publish the results of the Study, provided that the
Investigator and/or Institution have notified the Sponsor of their intent to
publish as set forth in Sub-Section B below. The Investigator and/or Institution
and the Sponsor shall be listed as co-authors on said publication. Any said
publication will require Sponsor’s prior written approval and will not contain
the Sponsor’s Confidential Information, which for the purpose of this section
shall not include the Study results.



 
B.
The Investigator will provide Sponsor with a copy of any proposed publication or
presentation materials (“Material”) and a written notice of intent (on behalf of
the Investigator or any Study staff at the Institution) to publish or present
the Material at least 45 days prior to the scheduled presentation or publication
submission date (the “Evaluation Period”).  The Sponsor shall use said 45 days
to determine whether it wishes to seek patent protection for said Material and
shall notify Investigator and Institution in writing, prior to the end of the
Evaluation Period, if it intends to seek patent protection. If Sponsor decides
to seek patent protection, it shall have an additional 30 days, beginning from
the end of the Evaluation Period (“Preparation Period”), to prepare and submit
any patent application it wishes. After such time, Investigator and/or
Institution shall be free to publish the Material, subject to the limitations
contained herein.



 
6

--------------------------------------------------------------------------------

 
 
C.
If the Sponsor, in its reasonable judgement, needs additional time to seek
patent or other protection for the Material intended to be published or
presented, the Sponsor will notify the Investigator of such need within the
Evaluation Period and publication or presentation will be deferred until such
time that the Sponsor gives notification that such protection has been applied
for.  Such deferrals will in no event extend for a total of more than 15 days
beyond the Preparation Period without written agreement of the Investigator.



Notwithstanding anything to the contrary herein, the Sponsor shall not use the
names of the Institution, HMO or the Investigator and shall not disclose their
involvement in the Study or the Products without the Institution’s prior written
approval, all except for (a) references to scientific publications which are
already in the public domain at the time of publication and (b) applications for
regulatory approvals to official authorities, and (c) as requested by regulatory
authorities as required by law or applicable regulation. Subject to the
foregoing, the Sponsor shall include appropriate acknowledgement and credit to
the Institution, HMO, the Investigator and their employees in any publication
relating to the Study and/or to the Product in whatever media, including
application(s) to official authorities or presentations to potential investors.


8.            INTELLECTUAL PROPERTY


 
A.
Subject to Sub-Section C hereto, all intellectual property, including ideas,
documents, information, know-how, trade secrets, reports, analyses, data and
inventions, generated by the Investigator or the Institution or their respective
employees, agents or contractors, directly from the performance of the Study and
this Agreement (collectively, the “Proprietary Data”) shall be owned by the
Sponsor.



 
B.
The Investigator and the Institution hereby assign and transfer to the Sponsor
all right, title and interest in such Proprietary Data and agree to take all
further acts reasonably required, at the Sponsor’s expense, to convey title in
such property to the Sponsor and/or to assist the Sponsor to perfect and protect
such rights.



 
C.
The Proprietary Data shall not include and Institution and/or the Investigator
shall retain any and all rights, including intellectual property rights, to any
development processes, software (including codes), technology, means, and
know-how developed by the Institution and/or Investigator and/or HMO, including,
but not limited to, that which relate to data collection, data management or
project management.



 
7

--------------------------------------------------------------------------------

 
 
D.
Nothing contained herein shall prevent Institution and/or HMO and/or
Investigator from using the Proprietary Data for academic research, non
commercial therapeutic and educational purposes only, provided that every person
or entity making use of the proprietary data is explicitly made aware by the
Institution or the Investigator or HMO of the Sponsor’s proprietary interest
therein. Such use will be subject to Sponsor’s prior written consent.

 
9.            TANGIBLE MATERIALS
 

The Sponsor shall provide the Institution and the Investigator free of charge
with all such materials, drugs, accessories and other items as shall be required
for the conduct of the Study including, without limitation, those listed
in Schedule C hereto. It is being clarified; however, that any use of any drugs
under the Study shall only be made via HMO’s internal pharmacy and shall be
subjected to its procedures. Upon completion of the Study or termination of this
Agreement, the Investigator shall promptly return, at the Sponsor’s expense, all
unused compounds, drugs, devices and other related materials.
 
10.          INDEMNIFICATION, INSURANCE, LIMITED LIABILITIES


 
A.
Each party shall defend, indemnify and hold harmless (the “Indemnifying Party”)
the other parties and any of their employees, agents or
contractors  (collectively the "Indemnitees") promptly upon their first demand
from and against any loss, damage, liability and expense (including legal fees)
arising out of or resulting from the results or performance of the Study and/or
from the direct or indirect use, sale or manufacture of the Study and/or the
Study results and /or of products incorporating or involving such results and,
without limitation to the foregoing, from or against product liability claims or
claims regarding third party’s intellectual property rights;  provided however:




 
(1)
that the Indemnifying Party’s indemnification obligations under this Section
shall be proportionately reduced to the extent the loss was caused or increased
by the negligence or willful misconduct of an Indemnitee (but only to the extent
that such demands, claims, or judgments are due to the negligence or willful
malfeasance of the Indemnitees);

 

 
(2)
that the Indemnifying Party is notified in writing as soon as practicable under
the circumstances of any complaint or claim potentially subject to
indemnification;



 
B.
The Indemnitees shall be entitled, at their sole discretion, to either (i)
instruct the Indemnifying Party to assume defense of any litigation or other
legal procedure which entitles them to indemnification under this Agreement, in
which case the Indemnitees shall be entitled to approve the choice of the legal
counsel of the Indemnifying Party, such approval shall not be unreasonably
withheld, or (ii) to manage their defense themselves, in which case the
Indemnifying Party shall be responsible to any legal expenses (including
reasonable attorney fees) stemming from such procedure and the results thereof.



 
8

--------------------------------------------------------------------------------

 
 
C.
The Sponsor shall reimburse Institution for reasonable and necessary medical
expenses incurred by Study Subjects as a direct result of the treatment of
adverse reactions resulting from the administration of Study drugs and/or
devices or procedures performed in accordance with the Protocol, provided such
expenses are not covered by the Study Subject's medical or hospital insurance
coverage and are in no way attributable to the negligence or misconduct of any
agent or employee of the Institution.  No other compensation of any type will be
provided by the Sponsor to the Study Subjects.



 
D.
Without derogating from the aforementioned, the Sponsor warrants and undertakes
that it has purchased, and shall maintain during the entire term of the
Agreement and for all relevant times subsequent thereto (including under
applicable statues of limitation), sufficient insurance coverage for the Study
and for the Sponsor’s liabilities hereunder, including without limitation, for
claims relating to negligence of both Sponsor and of personnel performing the
Study, and for claims relating to product liability, which insurance coverage
shall be satisfactory to the Institution. The Sponsor further undertakes that
HMO, the Institution, the Investigator and their employees will be included as
co-insured in such insurance policy/ies. The Sponsor represents that as of the
date hereof, it maintains the insurance policy that is annexed hereto as
Schedule D1.



 
E.
Disclaimer of Warranty. Nothing contained in this Agreement shall be construed
as a warranty by the Institution and the Investigator that the results of the
Study will be useful or commercially exploitable or of any value whatsoever. In
addition, and without derogating from the aforementioned the Institution and the
Investigator disclaim all warranties, either express or implied, with respect to
the Study and any products that incorporate, integrate or are designed based in
whole or part, on the Study results (“Products”), including without limitation
implied warranties of merchantability, efficacy and fitness for a particular
purpose. The entire risk arising out of the production and use of the Study and
the Products and any accompanying materials remains solely with the Sponsor, and
the Sponsor shall be solely responsible for any use of the Work and/or the
Product.

 

--------------------------------------------------------------------------------

1 make sure an insurance policy is attached.
 
 
9

--------------------------------------------------------------------------------

 

 
 
F.
Limitation on liability. Without derogating from the above, and except in the
event of gross negligence, willful misconduct or medical malpractice to the
Study subjects, if the Institution or the Investigator are found liable (whether
under contract, tort (including negligence) or otherwise), then the cumulative
liability thereof for all claims whatsoever related to the Study or the Products
or otherwise arising out of this Agreement, shall not exceed a total
consideration actually paid to it by the Sponsor under this Agreement. This
limitation of liability is intended to apply to all claims of the Sponsor
without regard to which other provisions of this Agreement have been breached or
have proved ineffective.

 

 
G.
Exclusion of Consequential Damages. Neither party shall be liable (whether under
contract, tort (including negligence) or otherwise) to the other party, or any
third party for any indirect, incidental or consequential damages, including,
without limitation, any loss or damage to business earnings, lost profits or
goodwill and lost or damaged data or documentation, suffered by any person,
arising from and/or related with and/or connected to this agreement even if such
party is advised of the possibility of such damages.

 
11.           TERM AND TERMINATION
 
 
A.
This Agreement shall become effective upon its execution by both parties and
shall be in effect during the entire period of the Study as set forth in
Schedule A hereto, unless terminated by the parties as set forth herein.



 
B.
Hadasit and the Sponsor may either terminate this Agreement upon the filing by
any person of a petition for the winding-up or liquidation or the appointment of
a receiver on most of the assets of the terminated party, if petition has not
been withdrawn or dismissed within 21 days of its filing. In addition, each
party may terminate this Agreement without further notice in case the terminated
party has breached this Agreement and did not cure such breach within 21 days of
delivery of a written notice from the non-defaulting party. The Sponsor may
terminate this Agreement without prior notice as set in Section 1 (B) hereto.



 
C.
In addition, this Agreement may be terminated by either Hadasit or the Sponsor
for any other reason upon 60 days written notice.



 
D.
In the event that this agreement is terminated by the Sponsor, the Sponsor shall
reimburse the Institution for all costs and non-cancelable commitments incurred
prior such termination with regard to the performance of this Agreement.



 
E.
Subject to Sub-Section D above, upon termination of this Agreement, the
Investigator and the Institution shall return to the Sponsor any funds not
expended or irrevocably committed prior to the effective termination date.
However, and without derogating from the Institution’s rights under any
applicable law, the Institution may set-off from such funds any debts of the
Sponsor towards the Institution or the Investigator.



 
10

--------------------------------------------------------------------------------

 
 
F.
The Sponsor shall be obliged notwithstanding the termination of this Agreement
for any reason to continue supplying any material and drug supplied by the
Sponsor and used in the Study in order to comply with applicable laws and
regulations and/or to avoid injury or harm to the Study subjects.



 
G.
Termination of this Agreement by either party shall not affect the rights and
obligations of the parties accrued prior to the effective date of the
termination. The rights and duties under Sections 6, 7, 8, 10, 14, and 16 will
survive the termination or expiration of this Agreement.



12.           CHANGES TO THE PROTOCOL


Any amendment or modification of the Protocol must be agreed upon by both the
Investigator and the Sponsor and documented in writing, however any such change
shall not exempt the Sponsor of its liabilities and responsibilities hereunder.


13.           ASSIGNMENTS


Except as specifically permissible under Section 1 (B) hereto, this Agreement,
and the rights and obligations hereunder, may not be assigned by any party
hereto without the express written consent of the other parties, which shall not
be unreasonably withheld.


14.           APPLICABLE LAW


This Agreement shall be governed by and construed in accordance with the laws of
Israel.  The competent courts in Jerusalem shall have exclusive jurisdiction
over any dispute that may arise with respect to this Agreement.


15.           INDEPENDENT CONTRACTORS


Each party hereto (including the Investigator) is an independent contractor.
Nothing contained herein shall be construed as forming employee-employer
relations between the Sponsor’s employees and the Institution or HMO or between
the Institution’s and HMO’s employees (including the Investigator) and the
Sponsor.


16.           NOTICES


All notices required or permitted to be given under the Agreement shall be sent
as follows:


If to the Sponsor:


Oramed LTD
2/5 Hi-Tech Park, Givat Ram
POB 39098, Jerusalem 91390, Israel
Attention: Nadav Kidron


 
11

--------------------------------------------------------------------------------

 
If to the Institution or to the Investigator:


Hadasit Medical Research Services And Development Ltd
POB 12000 Jerusalem 91120 Israel
Attention _______________


17.           ENTIRE AGREEMENT


This Agreement represents the entire understanding of the parties with respect
to the subject matter hereof.  In the event of any inconsistency between this
Agreement and the Protocol, the terms of this Agreement shall govern.  The
invalidity or unenforceability of any term or provision of this Agreement shall
not affect the validity or enforceability of any other term or provision
hereof.  This Agreement may be amended only by a written document signed by
Hadasit and the Sponsor. The Investigator’s signature shall only be required
with respects to changes that cast further liabilities on the Investigator that
are not already included hereunder.


[Signatures appear on the following page]

 
 
12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first set forth above.
 
ORAMED LTD


By:___________________________                                                                
Name: Nadav Kidron
Title: Chief Executive Officer
Date:______________________                                                           
 
INVESTIGATOR:
 
_____________________________
Dr. Miriam Kidron
 
_____________________________
Dr. Daniel Schurr
 
HADASIT MEDICAL RESEARCH SERVICES AND DEVELOPMENT LTD


By:___________________________
Name:_____________________                                                                        
Title:______________________                                                                        
Date:______________________                                                                        


 
13

--------------------------------------------------------------------------------

 


Schedule A - Protocols
 
 
14

--------------------------------------------------------------------------------

 
 
Schedule B - Compensation


 
1.
For the performance of the Study, the Sponsor shall pay Hadasit the amount of
$200,000 (two hundred thousand U.S. Dollars) (the “Study fee”), payable in
accordance with the actual progress of the study.

 
All payments will be due upon invoice issued by Hadassit to the sponsor.
Invoices to Oramed LTD will add the applicable VAT.
 
Hadasit undertakes to transfer the Study Fee to Dr. Kidron’s Research Fund after
deduction of 16.7% Overhead.
 
The Study will include a dose response study and a GLP1 study.
 
 
2.
Payments shall be made within 30 days of invoice date. Payment shall be made in
U.S. Dollars or New Israeli Shekels, according to exchange rate in effect on the
date of payment.



Method of Payment: Either via check, made out to “Hadasit Medical Research
Services and Development Ltd.”, or via a bank transfer to the following account:


Account name: Hadasit medical research services & development Ltd.
Account no. 605 100 / 21
BANK   LEUMI   LEISRAEL
Main Branch no. 901
Jaffa Street 21 - Jerusalem
Interbank Swift Code (TID): LUMIILITTLV
 
In the event of bank transfer, Sponsor shall send Institution a notice that
payment has been made, and will provide Institution with full details of the
payment transaction.


 
3.
The compensation detailed above shall constitute the complete compensation to be
paid by the Sponsor to Hadasit for the Study and include all fees, charges and
expenses that the Sponsor is obligated to pay under the Agreement.



 
4.
Sponsor will have no obligation or liability in respect of payments to be made
by Dr. Kidron and/or her research fund.



 
5.
At the termination, for any reason, of the Agreement any unused funds in Dr.
Kidron’s research fund will be returned to the Sponsor.



 
6.
TAXES. If required under Israel law, Sponsor shall add VAT to any payments made
under this Agreement to the Institution. Any payment shall be made against the
provision of tax invoice by the Institution.



 
7.
INTEREST. Any amount payable hereunder, which has not been made upon its due
date of payment, shall bear interest from the date such payment is due until the
date of its actual payment, according to the following: (i) any amounts due in
Israeli currency shall bear the maximum interest charged by Bank Leumi Le Israel
B.M. for unapproved overdrafts; (ii) any amount due in foreign currency shall
bear the same interest charged by Bank Leumi Le Israel B.M. for a loan of the
said amount in the said currency plus an annual compounded interest at a rate of
3%.

 
 
15

--------------------------------------------------------------------------------

 
 
Schedule C - Materials


 
·
Insulin capsules

 
·
GLP1 capsules.

 
 
16

--------------------------------------------------------------------------------

 
Schedule D - Insurance policy


 
17

--------------------------------------------------------------------------------

 


Schedule E – First Agreement
 
 
 
18

--------------------------------------------------------------------------------

 
Schedule F – Second Agreement
 
19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------